Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “shape” should be inserted after “olive-like” in line 4.  
Claims 2, 5, 9, and 11 are objected to because of the following informalities:  the phrase “that is” is colloquial and should be changed, for example to “such that”. 
Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claims repeatedly recite an olive-like shape. It is unclear if all of the recitations refer to the originally recited shape, or if different shapes are being claimed.
Claim 1 recites an internal thread (9) and an internal thread (6). It is unclear if these are referring to the same or different threads. This will be interpreted as a typo because Applicant’s specification describes an external thread 9 and internal thread 6. Further, claim 1 subsequently recites the external thread (9). Thus, for purposes of examination, this will be interpreted as an external thread and an internal thread.
Claim 1 recites the symmetric bidirectional helical cone in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a thread body of the internal thread (6) is provided with the bidirectional tapered helical hole (41) in an internal surface of a cylindrical body (2) and exists in the form of a "non-entity space", and a thread body of the external thread (9) is provided with the bidirectional helical truncated cone body (71) in an external surface of a columnar body (3) and exists in the form of a "material entity". The quotations render these limitations indefinite because it is unclear what is meant by them. It is also unclear how the internal thread can be in the form of a “non-entity”. For purposes of examination, these limitations will be interpreted as the internal thread delimits a hole, i.e. non-entity space, and, the external thread is on a solid entity.
Claim 1 recites the asymmetric bidirectional tapered body. There is insufficient antecedent basis for this limitation in the claim. This appears to be a typo as Applicant’s specification and the rest of the claims describe symmetric threads. Thus, this limitation will be interpreted as symmetric bidirectional tapered body.
Claim 1 recites directions of the left taper (95) and the right taper (96) are opposite and the left taper (95) and the right taper (96) are identical and/or approximately identical. It is unclear how the left and right tapers can be opposite and also identical. For purposes of 
Claim 1 recites technical performances mainly depend on the conical surfaces and the tapers of the screw thread bodies in mutual fit, preferably, the first taper angle al is greater than 0 and less than 53a, the second taper angle a2 is greater than 0a and less than 53a, preferably, the first taper angle al is greater than or equal to 53a and less than 180a, and the second taper angle a2 is greater than or equal to 530 and less than 180. The term “mainly” renders this limitation indefinite. Further, it is unclear if the “preferably” limitations are required or not, and if required, how the angles can be both between 0-53 and also between 53-180. 
Claim 1 recites a large middle part and two small ends. The terms “large” and “small” are subjective, thus rendering this limitation indefinite.
Claim 1 recites the symmetric bidirectional helical cone in an olive-like shape (93). This is a contradicting statement, thus, it is unclear how a cone can have an olive-like shape.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as follows:
A connection pair, comprising:
an external thread and an internal thread in mutual thread fit such that the internal thread houses the external thread, both the internal and external threads comprise a symmetric bidirectional tapered thread in an olive-like shape having a middle portion and two ends;  
a thread body of the internal thread is located on an internal surface of a cylindrical body and delimits a bidirectional tapered helical hole, wherein the middle portion of the olive-like shape has a distance from a longitudinal axis of the cylindrical body that is greater than distances of the two ends;
a thread body of the external thread is located on an external surface of a  columnar body and forms helical truncated cone bodies, the thread body of the external thread comprises a left taper formed by a left conical surface of the symmetric bidirectional tapered thread having a first taper angle, and, comprises a right taper formed by a right conical surface having a second taper angle, directions of the left taper and the right taper are opposite and the left taper and the right taper have identical or approximately identical lengths and/or angles; and


Claim 2 recites a bidirectional helical conical surface. It is unclear if this is referring to the previously introduced bidirectional conical surface.
Claim 2 recites a left conical surface and a right conical surface of the external thread. It is unclear if these are referring to the left and right conical surfaces first introduced in claim 1.
Claim 2 recites a right-angled trapezoid union, lower bottom sides, and a constant speed numerous times. It is unclear whether the subsequent recitations refer to the original recitation.
Claims 3 and 4 recite a constant speed. It is unclear if this is referring to the one of the constant speeds introduced in claim 2, or if other speeds are being introduced.
Claim 5 recites the first helical conical surface (421), the second helical conical surface (422), the internal helical line (5), the first helical conical surface (721), the second helical conical surface (722), and the external helical line (8). There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the two same tapered holes (4) and the two same truncated cone bodies (7). There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the process comprises …. There is insufficient antecedent basis for this limitation in the claim. Further, the claims are directed to an apparatus, thus, it is unclear if the process limitations are required for infringement or not.
Claim 7 recites the following multiple times: a sharp corner structure, a groove structure, and a plane or arc structure. It is unclear whether the subsequent recitations refer to the structure of the original recitation, or, if different structures are being introduced. Further, the term “sharp” is subjective and thus indefinite.
Claim 8 recites a helical bidirectional tapered hole (41) and a helical bidirectional truncated cone body.
Claim 8 recites the helical line. There is insufficient antecedent basis for this limitation in the claim.
the number of the pitches of the housing screw threads and the housed screw threads for the effective bidirectional joint, that is, the effective bidirectional contact cohesion, of the internal thread (6) and the external thread (9) is designed according to the application conditions. This limitation is vague so as to be indefinite. For example, what does “application conditions” mean and what structural limitation does this impart on the claim?
Claim 8 recites positioned in multiple directions such as radial and circumferential, axial and angular directions. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the load bearing, the sizing self-positioning contact and the sizing interference contact. There is insufficient antecedent basis for these limitations.
Claim 9 is generally unclear as to what structure it adds to the thread pair of claim 1. The claim appears to be reciting steps to determine the size of the threads but uses vague and undefined language.
Claim 10 recites the cylindrical body (2) comprises cylindrical workpieces and objects and/or non-cylindrical workpieces and objects that need to be machined with screw threads on their external surfaces. It is unclear how threads can be provided on the external surface of body 2 when claim 1 requires them on the internal surface.
Claim 11 is rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0131839 (“Kondo”) in view of US Patent No. 5,672,037 (“Iwata”).
Claim 1 recites a connection pair for a symmetric bidirectional tapered thread in an olive-like shape, comprising an internal thread and an internal thread in mutual thread fit, a complete unit thread of the symmetric bidirectional tapered thread in an olive-like shape is a symmetric bidirectional helical tapered body having an olive-like, with a large middle and two small ends. Kondo teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut , i.e. mutual thread fit (figs. 3a, 6 & 7, paras. [0046] & [0054]). As illustrated in figs. 3a, 6 & 7, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional. In view of Applicant’s disclosure, olive-like shape is being interpreted to include a cylindrical-like shape having v-shaped ends. As illustrated in fig. 1, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends.  
Kondo further teaches the symmetric bidirectional helical cone in an olive-like shape comprises a bidirectional tapered hole (i.e. hole of nut 40 illustrated in fig. 7) and/or a bidirectional truncated cone body (i.e. bolt illustrated in fig. 5); a thread body of the internal thread is provided with the bidirectional tapered helical hole in an internal surface of a cylindrical body (fig. 7) and exists in the form of a "non-entity space" (the hole of the nut 40 is empty space), and a thread body of the external thread is provided with the bidirectional helical truncated cone body in an external surface of a columnar body (figs. 2, 3a, 5 & 6) and exists in the form of a "material entity" (wherein the bolt 30 is made of a material).
a left taper formed by a left conical surface of the asymmetric bidirectional tapered body corresponds to a first taper angle, a right taper formed by a right conical surface corresponds to a second taper angle; directions of the left taper and the right taper are opposite; the internal thread and the external thread house the cone via the tapered hole until the internal conical surface and the external conical surface mutually bear. As illustrated in fig. 3a, each thread 32 comprises two tapers that extend in opposite directions such that they form a cone shape, and, each extend at an angle with respect to an axis of the bolt. In addition, the cone thread of the bolt is housed in the matching thread of the hole of the nut such that the threads engage/bear on each other (figs. 6 & 7, para. [0054]).
Claim 1 lastly recites technical performances mainly depend on the conical surfaces and the tapers of the screw thread bodies in mutual fit, preferably, the first taper angle is greater than 0 and less than 53, the second taper angle a2 is greater than 0 and less than 53, preferably, the first taper angle is greater than or equal to 53 and less than 180, and the second taper angle is greater than or equal to 53 and less than 180. Kondo teaches the first and second taper angles being between 0 and 180 degrees with respect to a longitudinal axis of the bolt (fig. 3a).
Kondo fails to explicitly teach the tapered thread being symmetric and the left taper and the right taper are identical and/or approximately identical [angles]. However, this would have been obvious in view of Iwata.
Iwata is also directed to a bolt and threaded female member (col. 1 lines 5-9). Iwata teaches the threads to comprise two tapered flanks that form a triangular-like shaped thread. Iwata teaches that it is known for each of the tapered flanks to have the same angle with respect to a line normal to the longitudinal axis of the bolt (figs. 8 & 9, col. 1 lines 10-14, col. 4 lines 36-47). 
In this case, both Kondo and Iwata teach a threaded bolt having threads with two tapered surfaces. Iwata teaches that it is predictable for a bolt and female threaded member to function properly when the angles of the two tapered surfaces have a same angle with respect to a line normal to the longitudinal axis of the bolt. Thus, it would be obvious to modify Kondo 
Claim 2 recites the bidirectional tapered internal thread in an olive-like shape comprises a left conical surface, that is, a first helical conical surface of the tapered hole, and a right conical surface, that is, a second helical conical surface of the tapered hole of a bidirectional conical surface of the tapered hole, and an internal helical line. Kondo teaches the internal thread to be helical and to comprise left and right tapers which form left and right conical surfaces (figs. 3a & 7, paras. [0046] & [0054]). Kondo further teaches an internal helical line, i.e. the connection point between the tapers and/or the connection point between adjacent threads (fig. 7).
Claim 2 also recites a shape formed by the first helical conical surface of the tapered hole and the second helical conical surface of the tapered hole, that is, a bidirectional helical conical surface, is the same as a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two same right-angled trapezoids, wherein the right-angled trapezoids coincide with the central axis of the columnar body. As illustrated in annotated fig. 3a below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    579
    467
    media_image1.png
    Greyscale

As illustrated above, each thread 32 is formed of two right angled trapezoids joined at their lower bottoms. Further, as detailed in the rejection to claim 1 above, since both flanks of the thread have the same angle with the longitudinal axis of the bolt, the trapezoids are identical with the right angled sides of the trapezoid will both be on the rotation center of the bolt. In addition, since the threads are helical with a pitch equal to the width of a thread (figs. 1, 3a, & 6), the helical thread of Kondo can be formed by  axially moving the trapezoids at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center. 
Claim 2 also recites the bidirectional tapered external thread in an olive-like shape comprises a left conical surface, that is, a first helical conical surface of the truncated cone body, and a right conical surface, that is, a second helical conical surface of the truncated cone body of a bidirectional conical surface of truncated cone body (left and right tapered surfaces of thread 32 of fig. 3a), and an external helical line (i.e. the connection point between the tapered surfaces and/or the connection point between adjacent threads); and a shape formed by the first helical conical surface of the truncated cone body and the second helical conical surface of the truncated cone body, that is, a bidirectional helical conical surface, is the same a shape of an external helical surface of a rotary body formed by two inclined sides of a right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along the central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union, which are symmetrically and oppositely joined with lower bottom sides of the two same right-angled trapezoids that coincide with the central axis of the columnar body, as a rotation center. As illustrated in annotated fig. 3a above, each thread 32 is formed of two right angled trapezoids joined at their lower bottoms. Further, as detailed in the rejection to claim 1 above, since both flanks of the thread have the same angle with the longitudinal axis of the bolt, the trapezoids are identical with right angled sides of the trapezoid will both be on the rotation center of the bolt. In addition, since the threads are helical with a pitch equal to the width of a thread (figs. 1, 3a, & 6), the helical thread of Kondo can be formed by  axially moving the trapezoids at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center. 
Claim 3 recites when the right-angled trapezoid union makes one revolution at a constant speed, a distance that the right-angled trapezoid union axially moves is equal to at least one times the sum of lengths of right-angled sides of the two same right-angled trapezoids. As illustrated in figs. 3a & 6 of Kondo, the pitch is equal to a width of the thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that 
Claim 4 recites when the right-angled trapezoid union makes one revolution at a constant speed, a distance that the right-angled trapezoid union axially moves is equal to the sum of lengths of right-angled sides of the two same right-angled trapezoids. As illustrated in figs. 3a & 6 of Kondo, the pitch is equal to a width of the thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread 32, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 3a provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface, that is, the first helical conical surface of the tapered hole and the second helical conical surface of the tapered hole, of the bidirectional tapered body as well as the internal helical line are all continuous helical surfaces or non-continuous helical surfaces and/or the first helical conical surface of the truncated cone body and the second helical conical surface of the truncated cone body as well as the external helical line are all continuous helical surfaces or non-continuous helical surfaces. Kondo teaches the threads to be a continuous helical thread (fig.1 , paras. [0039] & [0054]).
Claim 6 recites the internal thread is formed by symmetrically and oppositely joining lower bottom surfaces of the two same tapered holes, and upper top surfaces are disposed on two ends of the bidirectional tapered holes to form the symmetric bidirectional tapered thread in an olive-like shape. Kondo teaches that each internal thread, i.e. each hole, are joined by the tapered flanks meeting at lower surfaces, and, the upper surface of the tapered form an end of the thread (fig. 7).
Claim 6 also recites the process comprises that the upper top surfaces are respectively fitted with upper top surfaces of adjacent bidirectional tapered holes and/or respectively fitted with upper top surfaces of adjacent bidirectional tapered holes in a helical form so as to form the symmetric bidirectional internal thread in an olive-like shape. Kondo teaches he upper ends of each tapered surface connect to upper ends of adjacent threads (fig. 7, para. [0054]).
 the external thread is formed by symmetrically and oppositely joining the lower bottom surfaces of the two same truncated cone bodies, and upper top surfaces are disposed on two ends of the bidirectional truncated cone body to form the symmetric bidirectional tapered thread in an olive-like shape, and the process includes that the upper top surfaces are respectively fitted with upper top surfaces of adjacent bidirectional truncated cone bodies and/or respectively fitted with upper top surfaces of adjacent bidirectional truncated cone bodies in a helical form so as to form the symmetric bidirectional external thread in an olive-like shape (fig. 3a, wherein each thread 32 leads directly to the next thread such that the tapered surfaces of adjacent threads are connected, and, the left flank of each thread is connected at a top surface to a top of the right flank).
Claim 7 recites an external sharp corner structure is adopted as a connection form at a major diameter of the external thread, an internal sharp corner structure is adopted as a connection form at a minor diameter of the external thread, an internal sharp corner structure is adopted as a connection form at a major diameter of the internal thread, an external sharp corner structure is adopted as a connection form at a minor diameter of the internal thread. As illustrated in figs. 3a and 7 of Kondo, the internal and external threads form a V-shape such that the major diameter of the external and internal threads has a sharp corner. Further, as also illustrated in figs. 3a and 7 of Kondo, each thread leads directly into the next thread such that the minor diameter of the external and internal threads has a sharp corner.
Claim 7 further recites and/or a groove  …. Since the rest of claim 7 is optional if the above limitation is met, the broadest reasonable interpretation does not include the rest of claim 7.
Claim 8 recites the internal thread and the external thread form the thread pair in such a way that a helical bidirectional tapered hole and a helical bidirectional truncated cone body are mutually sized and cooperated under the guidance of the helical line to form the cone pair with multiple pitches; each pitch of the internal thread houses a corresponding pitch of the external thread and they are coaxially centralized and sized to form a pair of sliding bearings, the entire thread connection pair is composed of one pair or several pairs of sliding bearings, the number of the pitches of the housing screw threads and the housed screw threads for the effective bidirectional joint, that is, the effective bidirectional contact cohesion, of the internal thread and the external thread is designed according to the application conditions; and the tapered hole of the internal thread bidirectionally houses the truncated cone body of the external thread and they are positioned in multiple directions such as radial and circumferential, axial and angular directions, each pitch of the internal thread and each pitch of the external thread comprise one-side bidirectional load bearing and/or left and right bidirectional load bearing. The examiner notes that Applicant has defined the term “pitch” in paragraph [0011] of the originally filed specification to be a single thread. Kondo teaches each thread, i.e. pitch, to be housed in a corresponding pitch/thread of the nut (figs. 6-8, para. [0054]). When section R3 of the bolt rotates about the nut of figure 7, the threads/pitches function as sliding bearings that smoothly slide about each other (figs. 6 & 7, para. [0046]). In addition, since each thread/pitch of the bolt comprise opposite tapered surfaces that engage a corresponding tapered thread of the nut, the tapered surfaces will provide one-side bidirectional load bearing and/or left and right bidirectional load bearing.
Kondo et al. fails to explicitly teach there is a clearance between the bidirectional truncated cone body and the bidirectional tapered hole. However, this would have been obvious in view of a separate teaching of Iwata not yet used in the rejection.
Iwata teaches that a clearance should be present between tapered surfaces of a bolt thread and tapered surfaces of a nut thread (figs. 1, 6, 8 & 9; col. 3 lines 30-50; col. 4 lines 34-47). In this case, both Kondo and Iwata teach a threaded bolt having threads with two tapered surfaces. Iwata teaches that it is predictable for a bolt and female threaded member to function properly when there is a clearance between the threads of the male and female elements. Thus, it would be obvious to modify Kondo et al. such that a clearance is provided between the tapered surfaces. This will predictably allow the male and female members to be smoothly screwed together as taught by Kondo (Kondo, para. [0046]).
Claim 9 recites the internal thread and the external thread form the thread pair in such a way that a first helical conical surface of the tapered hole and a second helical conical surface of the tapered hole as well as a first helical conical surface of the truncated cone body and a second helical conical surface of the truncated cone body which are mutually cooperated, that is, the internal diameters and the external diameters of the internal cone and the external cone, are sized by taking a contact surface as a bearing surface under the guidance of the helical line until the bidirectional conical surface of the tapered hole and the bidirectional conical surface of truncated cone body are cohered to achieve the load bearing in one direction of the helical conical surface and/or the load bearing in both directions of the helical conical surface and/or until the sizing self-positioning contact and/or until the sizing interference contact to achieve self-locking. Kondo teaches the v-shaped threads of the bolt and nut mutually cooperate with each other so that the nut can be screwed on the bolt (figs. 6 & 7, para. [0054]). Further, the threads are sized so that they act as sliding bearing surfaces (i.e. they slide about each other) and such that interference contact is formed at a portion of the bolt thread that allows the bolt and nut to self-lock (figs. 6-8, para. [0054]).
Regarding claim 10, Kondo further teaches the columnar body may be solid or hollow, comprising columnar workpieces and objects and/or non-columnar workpieces and objects that need to be machined with screw threads on their external surfaces (figs. 22-24, para. [0002]), and the cylindrical body comprises cylindrical workpieces and objects and/or non-cylindrical workpieces and objects that need to be machined with screw threads on their external surfaces, and the external surfaces and the internal surfaces comprise columnar surfaces, non-columnar surfaces such as conical surfaces, and internal surfaces of other geometric shapes (fig. 7, wherein the nut is a cylindrical object that is capable of being formed by having its threads machined on its internal surface).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 11, Kondo et al. fail to explicitly teach the internal thread and/or the external thread comprise/comprises a single-pitch screw thread is an incomplete conical geometry, that is, the single-pitch screw thread is an incomplete unit thread. However, this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (para. [0001] & [0036]). Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo and Mori teach a threaded fastener. It would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”